DETAILED ACTION
Claims 1-4, 6, 8-12, 14-18 and 20-24 (filed 07/15/2022) have been considered in this action.  Claims 1, 10 and 16 have been amended.  Claims 5, 7, 13 and 19 have been canceled.  Claims 2-4, 6, 8-9, 11-12, 14-15, 17-18 and 20-24 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments (filed 07/15/2022) with respect to rejection of claims 1-4, 6, 8-12, 14-18 and 20-24 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has argued that Carter et al. (US 20150134124, hereinafter Carter), in view of Miller et al. (US 20170219219, hereinafter Miller) fail to teach the concept of determining a fuel cost based on return water temperature and a series of heat load set points.  Examiner has provided prior art reference Hamouz et al. (US 20150160099, hereinafter Hamouz) to overcome the deficiencies of Miller and Carter.  See below for a mapping of these amended features to Harmouz.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-10, 14-16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20150134124, hereinafter Carter), in view of Hamouz et al. (US 20150160099, hereinafter Hamouz).
   
In regards to Claim 1, Carter teaches “A method comprising: obtaining an outside temperature forecast for an area outside of the structure, wherein the outside temperature forecast includes a period of time following a present time” ([0052] The controller 10 is also connected to an external computer network 19, such as the Internet, over which it obtains a forecast for the temperatures in the external environments (and optionally current temperature data) in the region of the house 1 over the course of the control period; [0014] The control period may conveniently be of 24 hours' duration, each portion being of 15 minutes' duration so that the period is constituted by 96 consecutive portions) “determining a sequence of boiler set points for a boiler using a model predictive control (MPC) model for the structure using inverse modeling” (Fig. 1 shows ‘Short Term Control’ (17)  [0026] The way in which the temperature management system is controlled to have the calculated amount of energy supplied to it may depend on the nature of the temperature management system itself. For example, where such a system comprises a boiler, the only type of allowable control of the boiler's operation may be switching the boiler (or its burner) on or off. However, in this case the controller may control the boiler by means of a suitable algorithm that simply turns the boiler on for a sufficient proportion of the portion for the calculated amount of energy for that portion to be supplied to, and hence consumed by, the boiler. For example the control system may supply the boiler with a control signal in the form of a series of pulses, each of which defines a period when the boiler is on. This signal can be pulse code modulated to provide short term control for the amount of energy delivered; wherein the specific timing of when to turn the boiler on and off are considered a sequence of boiler set points) “wherein the MPC model comprises: a first control algorithm that accepts the outside temperature forecast as an input and generates a sequence of heat load set points over a first prediction horizon as an output, each heat load set point of the sequence of heat load set points representing a target heat load to be delivered by the boiler to a hydronic circuit at a time associated with the respective heat load set point” (Fig. 1 shows Optimization block (16) outputting ‘heating profile’ and accepting external temperature forecast [0052] The memory also stores data relating the energy supplied to/consumed by the boiler 4 in each portion of the control period to the temperature, predicted by the controller, during that portion and subsequent portions of the control period; wherein energy supplied/consumed by the boiler is considered a heat load, because it is the energy (load) being used to supply heat from a boiler for future heating of a structure; [0053] This model is used to relate the external temperature, T.sub.E, as forecast in the information obtained over the network 19 and the energy to be supplied by the boiler 4 to the resultant room temperature T.sub.R in the house 1. The function represented by the block 14 is the learning of the thermal properties of the house; [0197] This invention thus uses a model-based approach to predict an optimal "heating profile"... The invention quantifies the trade-off between comfort and energy consumption, and uses a mathematical optimisation technique to calculate the heating profile (e.g. energy input at each minute of the day) that will minimise the net "Cost" of combined energy usage and occupier discomfort; [0215] The output of the optimisation calculations is a "heating strategy" consisting of how much power should be input to the heating system at each point in the optimisation period; [0208] the optimisation calculations are run periodically (e.g. every 15 minutes, looking ahead for the next day); [0014] The control period may conveniently be of 24 hours' duration, each portion being of 15 minutes' duration so that the period is constituted by 96 consecutive portions; wherein a day is 24 hours and is the prediction horizon of the optimization algorithm (16)) “and a second control algorithm that accepts the sequence of heat load set points.... as an input and generates a sequence of boiler set points over a second prediction horizon as an output based on a determined efficiency for a respective heat load set point of the sequence of heat load set points, each boiler set point of the sequence of boiler set points representing a target parameter of the boiler at a time associated with the respective boiler set point, wherein the second prediction horizon is shorter than the first prediction horizon” (Fig. 1 shows Short Term Control block (17) with ‘heating profile’ as an input and boiler on/off decisions as an output; [0021] Preferably, said relationship is based on a heat transfer model that takes into account at least one of: [0022] (a) the heat capacity and thermal transfer properties of the temperature management system; [0023] (b) the heat capacity and thermal transfer properties of the thermal mass of the room; and [0024] (c) the thermal transfer properties between the room and the external environment; wherein heat/thermal transfer properties are a measure of efficiency, because it correlates the amount of energy input to the amount transferred; [0031] (b) for each portion, using said relationship to calculate the amount of energy to be supplied in order for a first parameter value representative of the cost of supplying that energy and a second parameter value representative of a predetermined tolerance of variations of the predicted temperatures from the set point schedule to satisfy a predetermined criterion; [0055] The optimisation calculations that relate the energy to be supplied to the boiler to the resultant temperature profile of the room and, using inputs from the interface 12 calculate a suitable energy input schedule, and the resultant predicted temperature profile for the room, are described below. In this particular instance, the output from the optimisation function is in the form of the calculated temperature profile which the short term control function uses to determine when to activate and deactivate the boiler 4 over the control period; wherein the control function for when to activate or deactivate the boiler is considered a target parameter; [0053] The controller 10 has an output 18 over which it supplies control signals for switching the boiler 4 on and off; wherein the output 18 comes from short term control block 17; [0242] 4. Otherwise, look ahead a period of time (e.g. 30 minutes) and consider the following possibilities (within the constraints in 1.): [0243] (a) not changing the boiler state at all [0244] (b) changing the boiler state at a number of time delays after the present time [0245] (c) changing the boiler state immediately, and changing it back after a number of time delays after the present time; wherein 30 minutes is the short term control prediction horizon) “and controlling, based on the MPC model including the sequence of heat load set points and the sequence of boiler set points, the boiler to heat the structure” (Fig. 1 shows control decision being sent to boiler; [0026] the temperature management system is controlled to have the calculated amount of energy supplied to it may depend on the nature of the temperature management system itself. For example, where such a system comprises a boiler, the only type of allowable control of the boiler's operation may be switching the boiler (or its burner) on or off.  However, in this case the controller may control the boiler by means of a suitable algorithm that simply turns the boiler on for a sufficient proportion of the portion for the calculated amount of energy for that portion to be supplied to, and hence consumed by, the boiler. For example the control system may supply the boiler with a control signal in the form of a series of pulses, each of which defines a period when the boiler is on. This signal can be pulse code modulated to provide short term control for the amount of energy delivered).
Carter fails to teach “...and a return water temperature...the determined efficiency corresponding to a fuel cost for the respective heat load set point of the sequence of heat load set points determined as a function of the respective heat load set point and the return water temperature”.
Hamouz teaches ““...and a return water temperature...the determined efficiency corresponding to a fuel cost for the respective heat load set point of the sequence of heat load set points determined as a function of the respective heat load set point and the return water temperature” (Fig. 5 and 6 and [0015] The boiler may be a combination boiler, the system comprising at least one temperature sensor on a water inflow pipe and/or hot water outflow pipe of the boiler; wherein temperature sensor on an inflow pipe is considered return water temperature; [0027] there is provided a method of estimating fuel consumption in a building, the method comprising performing said estimation on the basis of at least one ON time of a control signal to a boiler, the control signal to switch the boiler on and off; [0059] FIG. 6 shows a flowchart of the steps in applying the boiler operation model of FIG. 4 or 5 to predict energy consumption from gas usage; [0094] The model consists of a learned mapping between the heating pulse duration [min] of the boiler and the corresponding energy consumption [kWh] of the pulse. The parameters of the model were obtained by analysing boiler firings of a domestic boiler. An extract of data collected for a particular boiler make/model are shown in Table 1. The data was collected by measuring boiler firing durations and energy consumer during two months of the heating season 2012-2013 (i.e. during months when central heating is required to heat the home). The model (which is described in more detail below) is based on a learned mapping based on the actual gas kWh consumption used for heating pulses of varying duration. The model was then used to estimate the gas consumption for the remainder of the heating season; [0103] The "boiler operation model" illustrated in FIG. 5 is developed using either the DHW inflow pipe temperature (S500) or the DHW outflow pipe temperature (i.e. water that has been heated, S502), or both the DHW inflow and outflow temperatures (S504); [0105] Thus, the result is a total estimated gas consumption based on boiler firing durations (S608). The estimate can be used to calculate the cost for the gas consumption by applying standard pricing models (e.g. x pence per kWh for the first A kwH, and y pence per kWh for any usage above A); [0107] FIG. 8 shows how the "boiler operation model" may be used in combination with data obtained from a smart gas meter to estimate the efficiency of a boiler. Steps S800 to S806 are substantially the same as steps S600 to S606 in FIG. 6 described above. In parallel to these steps, gas meter readings are obtained from a standard domestic gas meter or a smart gas meter covering the same period as that for step S802. Both the meter readings and the estimated gas consumption are fed into the system at step S810 in order to allow a comparison between the two values to be made).
Hamouz teaches that estimating the cost of fuel is determining using an estimated/predicted amount of fuel consumed, wherein the estimated/predicted amount of fuel consumed is determined via the use of a boiler model that is learned using an inflow temperature sensor and an amount of energy consumed to heat the structure (heat load), the model then being used to estimate how much energy/heat load will be required (set point) and the corresponding fuel consumption and cost of that fuel consumption.  Hamouz can also determine how efficient the system is by comparing the estimated fuel consumption to an actual fuel consumption to see when the boiler system is not acting as expected because of a loss of efficiency.  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the MPC system for controlling a boiler that accepts outside temperature forecasts and which utilizes two algorithms for determining a sequence of heat load set points and a sequence of boiler set points with different time horizons as taught by Carter, wherein the first algorithm correlates a heat transfer (i.e. efficiency) to the heat loads, with the use of return water temperature information correlated to a fuel cost so that efficiency information can be inferred between the return water temperature and the amount of fuel consumed to reach the heat load in a heat load set point (energy consumed) because both Carter and Hamouz are in the related field of controlling a boiler using a model.  In addition, the combination is made more obvious by the suggestion of Carter that “[0032] The invention can more generally be seen as enabling the formulation of a control strategy for a system, which strategy balances one parameter value (for example a value related to the cost of operating the system) against another parameter value that has an antagonistic relationship to the first value (for example a cost attributable to the non-compliance of the system with a predetermined schedule)” thus by knowing how much fuel and its associated cost will be used through the estimation system of Hamouz, it would further the goals of Carter.  By introducing the ability of Hamouz to predict the fuel cost for a boiler using return water temperature and heat load set points (predicted heating energy), an improvement would be realized in that a user of such a system would be able to better manage their budget by knowing how much fuel will be consumed in the future and how much it will cost, while also furthering the goals of Carter to balance cost with comfort.  Furthermore, by incorporating the features of Hamouz, Carter would expect to gain the benefits noted by Hamouz in [0002]-[0004].  By combining these elements, it can be considered taking the known method of estimating a fuel cost using a return water temperature sensor and a series of heat load set points for a boiler using a model of the boiler as taught by Hamouz and applying the use of these modeled variables to a model of a boiler that takes in heat load set points (heat demands) to determine boiler set points, to achieve the predictable result of a boiler model that incorporates return water temperature to determine the fuel cost and a related efficiency to different heat loads so that correlations between determined heat demands and return water temperatures are reflected in heat load set points so that boiler set points can be determined from the heat load set points.

In regards to Claim 8, Carter and Hamouz teach the method of forming a sequence of boiler set points using model predictive control as incorporated by claim 1 above.  Carter further teaches “The method of claim 1, wherein controlling the boiler to heat the structure comprises controlling the boiler to be on or off using the MPC model to evaluate an optimal control sequence” ([0027] the controller may be operable, during each portion, to use the predicted temperature profile associated with the calculated energy inputs as a target for the boiler and to compare this profile with further predicted temperatures for a part of the control period for different periods of activation or deactivation of the boiler's burner, an on-off control sequence being selected from a number of possible sequences to provide a profile of said further predicted temperatures that most closely matches the temperature profile; [0055] The optimisation calculations that relate the energy to be supplied to the boiler to the resultant temperature profile of the room and, using inputs from the interface 12 calculate a suitable energy input schedule, and the resultant predicted temperature profile for the room, are described below. In this particular instance, the output from the optimisation function is in the form of the calculated temperature profile which the short term control function uses to determine when to activate and deactivate the boiler 4 over the control period).

In regards to Claim 9, Carter and Hamouz teach the method of forming a sequence of boiler set points using model predictive control as incorporated by claim 1 above.  Carter further teaches “The method of claim 8 further comprising selecting the optimal control sequence by evaluating multiple on/off scenarios” ([0027] the controller may be operable, during each portion, to use the predicted temperature profile associated with the calculated energy inputs as a target for the boiler and to compare this profile with further predicted temperatures for a part of the control period for different periods of activation or deactivation of the boiler's burner, an on-off control sequence being selected from a number of possible sequences to provide a profile of said further predicted temperatures that most closely matches the temperature profile; [0197] FIG. 13 below shows a decision to fire the boiler at the start of a "optimum start" period. The thick line 48 shows the target temperature profile produced by the optimisation calculations for the next half hour. The dashed lines 50 each show the predicted room temperature for a respective set of different control possibilities (firing now, firing later, together with turning off again at later times). The solid line 52 shows the closest fit to the temperature profile, and so this one is chosen. Since this prediction involved the boiler firing immediately, the boiler is turned on at this point).

In regards to Claim 10, Carter discloses “A non-transitory computer-readable medium storing instructions that when executed by a processor cause the process to:” ([0052] The controller 10 takes the form of a data processor arrangement comprising a computer programmed to perform the various tasks presented by functional blocks 14-17, and these are discussed below. It will be appreciated that the computer has an electronic memory on which said schedule is stored. The memory also stores data relating the energy supplied to/consumed by the boiler 4 in each portion of the control period to the temperature, predicted by the controller, during that portion and subsequent portions of the control period [0026] the controller may control the boiler by means of a suitable algorithm that simply turns the boiler on for a sufficient proportion of the portion for the calculated amount of energy for that portion to be supplied to, and hence consumed by, the boiler) “obtain an outside temperature forecast for an area outside of a structure, wherein the outside temperature forecast includes a period of time following a present time” ([0052] The controller 10 is also connected to an external computer network 19, such as the Internet, over which it obtains a forecast for the temperatures in the external environments (and optionally current temperature data) in the region of the house 1 over the course of the control period; [0014] The control period may conveniently be of 24 hours' duration, each portion being of 15 minutes' duration so that the period is constituted by 96 consecutive portions) “determine a sequence of boiler set points for a boiler using a model predictive control (MPC) model for the structure using inverse modeling” (Fig. 1 shows ‘Short Term Control’ (17)  [0026] The way in which the temperature management system is controlled to have the calculated amount of energy supplied to it may depend on the nature of the temperature management system itself. For example, where such a system comprises a boiler, the only type of allowable control of the boiler's operation may be switching the boiler (or its burner) on or off. However, in this case the controller may control the boiler by means of a suitable algorithm that simply turns the boiler on for a sufficient proportion of the portion for the calculated amount of energy for that portion to be supplied to, and hence consumed by, the boiler. For example the control system may supply the boiler with a control signal in the form of a series of pulses, each of which defines a period when the boiler is on. This signal can be pulse code modulated to provide short term control for the amount of energy delivered; wherein the specific timing of when to turn the boiler on and off are considered a sequence of boiler set points) “wherein the MPC model comprises: a first control algorithm that accepts the outside temperature forecast as an input and generates a sequence of heat load set points over a first prediction horizon as an output, each heat load set point of the sequence of heat load set points representing a target heat load to be delivered by the boiler to a hydronic circuit at a time associated with the respective heat load set point” (Fig. 1 shows Optimization block (16) outputting ‘heating profile’ and accepting external temperature forecast [0052] The memory also stores data relating the energy supplied to/consumed by the boiler 4 in each portion of the control period to the temperature, predicted by the controller, during that portion and subsequent portions of the control period; wherein energy supplied/consumed by the boiler is considered a heat load, because it is the energy (load) being used to supply heat from a boiler for future heating of a structure; [0053] This model is used to relate the external temperature, T.sub.E, as forecast in the information obtained over the network 19 and the energy to be supplied by the boiler 4 to the resultant room temperature T.sub.R in the house 1. The function represented by the block 14 is the learning of the thermal properties of the house; [0197] This invention thus uses a model-based approach to predict an optimal "heating profile"... The invention quantifies the trade-off between comfort and energy consumption, and uses a mathematical optimisation technique to calculate the heating profile (e.g. energy input at each minute of the day) that will minimise the net "Cost" of combined energy usage and occupier discomfort; [0215] The output of the optimisation calculations is a "heating strategy" consisting of how much power should be input to the heating system at each point in the optimisation period; [0208] the optimisation calculations are run periodically (e.g. every 15 minutes, looking ahead for the next day); [0014] The control period may conveniently be of 24 hours' duration, each portion being of 15 minutes' duration so that the period is constituted by 96 consecutive portions; wherein a day is 24 hours and is the prediction horizon of the optimization algorithm (16)) “and a second control algorithm that accepts the sequence of heat load set points...as an input and generates a sequence of boiler set points over a second prediction horizon as an output based on a determined efficiency for a respective heat load set point of the sequence of heat load set points, each boiler set point of the sequence of boiler set points representing a target parameter of the boiler at a time associated with the respective boiler set point, wherein the second prediction horizon is shorter than the first prediction horizon...” (Fig. 1 shows Short Term Control block (17) with ‘heating profile’ as an input and boiler on/off decisions as an output; [0031] (b) for each portion, using said relationship to calculate the amount of energy to be supplied in order for a first parameter value representative of the cost of supplying that energy and a second parameter value representative of a predetermined tolerance of variations of the predicted temperatures from the set point schedule to satisfy a predetermined criterion; [0055] The optimisation calculations that relate the energy to be supplied to the boiler to the resultant temperature profile of the room and, using inputs from the interface 12 calculate a suitable energy input schedule, and the resultant predicted temperature profile for the room, are described below. In this particular instance, the output from the optimisation function is in the form of the calculated temperature profile which the short term control function uses to determine when to activate and deactivate the boiler 4 over the control period; wherein the control function for when to activate or deactivate the boiler is considered a target parameter; [0053] The controller 10 has an output 18 over which it supplies control signals for switching the boiler 4 on and off; wherein the output 18 comes from short term control block 17; [0242] 4. Otherwise, look ahead a period of time (e.g. 30 minutes) and consider the following possibilities (within the constraints in 1.): [0243] (a) not changing the boiler state at all [0244] (b) changing the boiler state at a number of time delays after the present time [0245] (c) changing the boiler state immediately, and changing it back after a number of time delays after the present time; wherein 30 minutes is the short term control prediction horizon) “and control, based on the MPC model including the sequence of heat load set points and the sequence of boiler set points, the boiler to heat the structure” (Fig. 1 shows control decision being sent to boiler; [0026] the temperature management system is controlled to have the calculated amount of energy supplied to it may depend on the nature of the temperature management system itself. For example, where such a system comprises a boiler, the only type of allowable control of the boiler's operation may be switching the boiler (or its burner) on or off.  However, in this case the controller may control the boiler by means of a suitable algorithm that simply turns the boiler on for a sufficient proportion of the portion for the calculated amount of energy for that portion to be supplied to, and hence consumed by, the boiler. For example the control system may supply the boiler with a control signal in the form of a series of pulses, each of which defines a period when the boiler is on. This signal can be pulse code modulated to provide short term control for the amount of energy delivered).
Carter fails to teach “...and a return water temperature...the determined efficiency corresponding to a fuel cost for the respective heat load set point of the sequence of heat load set points determined as a function of the respective heat load set point and the return water temperature”.
Hamouz teaches ““...and a return water temperature...the determined efficiency corresponding to a fuel cost for the respective heat load set point of the sequence of heat load set points determined as a function of the respective heat load set point and the return water temperature” (Fig. 5 and 6 and [0015] The boiler may be a combination boiler, the system comprising at least one temperature sensor on a water inflow pipe and/or hot water outflow pipe of the boiler; wherein temperature sensor on an inflow pipe is considered return water temperature; [0027] there is provided a method of estimating fuel consumption in a building, the method comprising performing said estimation on the basis of at least one ON time of a control signal to a boiler, the control signal to switch the boiler on and off; [0059] FIG. 6 shows a flowchart of the steps in applying the boiler operation model of FIG. 4 or 5 to predict energy consumption from gas usage; [0094] The model consists of a learned mapping between the heating pulse duration [min] of the boiler and the corresponding energy consumption [kWh] of the pulse. The parameters of the model were obtained by analysing boiler firings of a domestic boiler. An extract of data collected for a particular boiler make/model are shown in Table 1. The data was collected by measuring boiler firing durations and energy consumer during two months of the heating season 2012-2013 (i.e. during months when central heating is required to heat the home). The model (which is described in more detail below) is based on a learned mapping based on the actual gas kWh consumption used for heating pulses of varying duration. The model was then used to estimate the gas consumption for the remainder of the heating season; [0103] The "boiler operation model" illustrated in FIG. 5 is developed using either the DHW inflow pipe temperature (S500) or the DHW outflow pipe temperature (i.e. water that has been heated, S502), or both the DHW inflow and outflow temperatures (S504); [0105] Thus, the result is a total estimated gas consumption based on boiler firing durations (S608). The estimate can be used to calculate the cost for the gas consumption by applying standard pricing models (e.g. x pence per kWh for the first A kwH, and y pence per kWh for any usage above A); [0107] FIG. 8 shows how the "boiler operation model" may be used in combination with data obtained from a smart gas meter to estimate the efficiency of a boiler. Steps S800 to S806 are substantially the same as steps S600 to S606 in FIG. 6 described above. In parallel to these steps, gas meter readings are obtained from a standard domestic gas meter or a smart gas meter covering the same period as that for step S802. Both the meter readings and the estimated gas consumption are fed into the system at step S810 in order to allow a comparison between the two values to be made).
Hamouz teaches that estimating the cost of fuel is determining using an estimated/predicted amount of fuel consumed, wherein the estimated/predicted amount of fuel consumed is determined via the use of a boiler model that is learned using an inflow temperature sensor and an amount of energy consumed to heat the structure (heat load), the model then being used to estimate how much energy/heat load will be required (set point) and the corresponding fuel consumption and cost of that fuel consumption.  Hamouz can also determine how efficient the system is by comparing the estimated fuel consumption to an actual fuel consumption to see when the boiler system is not acting as expected because of a loss of efficiency.  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the MPC system for controlling a boiler that accepts outside temperature forecasts and which utilizes two algorithms for determining a sequence of heat load set points and a sequence of boiler set points with different time horizons as taught by Carter, wherein the first algorithm correlates a heat transfer (i.e. efficiency) to the heat loads, with the use of return water temperature information correlated to a fuel cost so that efficiency information can be inferred between the return water temperature and the amount of fuel consumed to reach the heat load in a heat load set point (energy consumed) because both Carter and Hamouz are in the related field of controlling a boiler using a model.  In addition, the combination is made more obvious by the suggestion of Carter that “[0032] The invention can more generally be seen as enabling the formulation of a control strategy for a system, which strategy balances one parameter value (for example a value related to the cost of operating the system) against another parameter value that has an antagonistic relationship to the first value (for example a cost attributable to the non-compliance of the system with a predetermined schedule)” thus by knowing how much fuel and its associated cost will be used through the estimation system of Hamouz, it would further the goals of Carter.  By introducing the ability of Hamouz to predict the fuel cost for a boiler using return water temperature and heat load set points (predicted heating energy), an improvement would be realized in that a user of such a system would be able to better manage their budget by knowing how much fuel will be consumed in the future and how much it will cost, while also furthering the goals of Carter to balance cost with comfort.  Furthermore, by incorporating the features of Hamouz, Carter would expect to gain the benefits noted by Hamouz in [0002]-[0004].  By combining these elements, it can be considered taking the known method of estimating a fuel cost using a return water temperature sensor and a series of heat load set points for a boiler using a model of the boiler as taught by Hamouz and applying the use of these modeled variables to a model of a boiler that takes in heat load set points (heat demands) to determine boiler set points, to achieve the predictable result of a boiler model that incorporates return water temperature to determine the fuel cost and a related efficiency to different heat loads so that correlations between determined heat demands and return water temperatures are reflected in heat load set points so that boiler set points can be determined from the heat load set points.

In regards to Claim 14, Carter and Hamouz teach the computer-readable medium of forming a sequence of boiler set points using model predictive control as incorporated by claim 10 above.  Carter further teaches “The computer-readable medium of claim 10, wherein controlling the boiler to heat the structure comprises controlling the boiler to be on or off using the MPC model to evaluate an optimal control sequence” ([0027] the controller may be operable, during each portion, to use the predicted temperature profile associated with the calculated energy inputs as a target for the boiler and to compare this profile with further predicted temperatures for a part of the control period for different periods of activation or deactivation of the boiler's burner, an on-off control sequence being selected from a number of possible sequences to provide a profile of said further predicted temperatures that most closely matches the temperature profile; [0055] The optimisation calculations that relate the energy to be supplied to the boiler to the resultant temperature profile of the room and, using inputs from the interface 12 calculate a suitable energy input schedule, and the resultant predicted temperature profile for the room, are described below. In this particular instance, the output from the optimisation function is in the form of the calculated temperature profile which the short term control function uses to determine when to activate and deactivate the boiler 4 over the control period).

In regards to Claim 15, Carter and Hamouz teach the computer-readable medium of forming a sequence of boiler set points using model predictive control as incorporated by claim 14 above.  Carter further teaches “The computer-readable medium of claim 14, wherein the instructions further cause the processor to select the optimal control sequence by evaluating multiple on/off scenarios” ([0027] the controller may be operable, during each portion, to use the predicted temperature profile associated with the calculated energy inputs as a target for the boiler and to compare this profile with further predicted temperatures for a part of the control period for different periods of activation or deactivation of the boiler's burner, an on-off control sequence being selected from a number of possible sequences to provide a profile of said further predicted temperatures that most closely matches the temperature profile; [0197] FIG. 13 below shows a decision to fire the boiler at the start of a "optimum start" period. The thick line 48 shows the target temperature profile produced by the optimisation calculations for the next half hour. The dashed lines 50 each show the predicted room temperature for a respective set of different control possibilities (firing now, firing later, together with turning off again at later times). The solid line 52 shows the closest fit to the temperature profile, and so this one is chosen. Since this prediction involved the boiler firing immediately, the boiler is turned on at this point).

In regards to Claim 16, Carter discloses “A device comprising: a processor; and a memory electrically connected to the processor, wherein the memory is configured to store a program that includes a model predictive control (MPC) model, wherein the processor is configured to:” ([0052] The controller 10 takes the form of a data processor arrangement comprising a computer programmed to perform the various tasks presented by functional blocks 14-17, and these are discussed below. It will be appreciated that the computer has an electronic memory on which said schedule is stored. The memory also stores data relating the energy supplied to/consumed by the boiler 4 in each portion of the control period to the temperature, predicted by the controller, during that portion and subsequent portions of the control period [0026] the controller may control the boiler by means of a suitable algorithm that simply turns the boiler on for a sufficient proportion of the portion for the calculated amount of energy for that portion to be supplied to, and hence consumed by, the boiler; [0189] FIGS. 13-16 graphically show the predictions that are made using the model to decide when is best to fire the boiler; [0201] . The approach described in this invention avoids these pitfalls by using a model-based predictive control strategy.) “obtaining an outside temperature forecast for an area outside of the structure, wherein the outside temperature forecast includes a period of time following a present time” ([0052] The controller 10 is also connected to an external computer network 19, such as the Internet, over which it obtains a forecast for the temperatures in the external environments (and optionally current temperature data) in the region of the house 1 over the course of the control period; [0014] The control period may conveniently be of 24 hours' duration, each portion being of 15 minutes' duration so that the period is constituted by 96 consecutive portions) “determining a sequence of boiler set points for a boiler using a model predictive control (MPC) model for the structure using inverse modeling” (Fig. 1 shows ‘Short Term Control’ (17)  [0026] The way in which the temperature management system is controlled to have the calculated amount of energy supplied to it may depend on the nature of the temperature management system itself. For example, where such a system comprises a boiler, the only type of allowable control of the boiler's operation may be switching the boiler (or its burner) on or off. However, in this case the controller may control the boiler by means of a suitable algorithm that simply turns the boiler on for a sufficient proportion of the portion for the calculated amount of energy for that portion to be supplied to, and hence consumed by, the boiler. For example the control system may supply the boiler with a control signal in the form of a series of pulses, each of which defines a period when the boiler is on. This signal can be pulse code modulated to provide short term control for the amount of energy delivered; wherein the specific timing of when to turn the boiler on and off are considered a sequence of boiler set points) “wherein the MPC model comprises: a first control algorithm that accepts the outside temperature forecast as an input and generates a sequence of heat load set points over a first prediction horizon as an output, each heat load set point of the sequence of heat load set points representing a target heat load to be delivered by the boiler to a hydronic circuit at a time associated with the respective heat load set point” (Fig. 1 shows Optimization block (16) outputting ‘heating profile’  and accepting external temperature forecast [0052] The memory also stores data relating the energy supplied to/consumed by the boiler 4 in each portion of the control period to the temperature, predicted by the controller, during that portion and subsequent portions of the control period; wherein energy supplied/consumed by the boiler is considered a heat load, because it is the energy (load) being used to supply heat from a boiler for future heating of a structure; [0053] This model is used to relate the external temperature, T.sub.E, as forecast in the information obtained over the network 19 and the energy to be supplied by the boiler 4 to the resultant room temperature T.sub.R in the house 1. The function represented by the block 14 is the learning of the thermal properties of the house; [0197] This invention thus uses a model-based approach to predict an optimal "heating profile"... The invention quantifies the trade-off between comfort and energy consumption, and uses a mathematical optimisation technique to calculate the heating profile (e.g. energy input at each minute of the day) that will minimise the net "Cost" of combined energy usage and occupier discomfort; [0215] The output of the optimisation calculations is a "heating strategy" consisting of how much power should be input to the heating system at each point in the optimisation period; [0208] the optimisation calculations are run periodically (e.g. every 15 minutes, looking ahead for the next day); [0014] The control period may conveniently be of 24 hours' duration, each portion being of 15 minutes' duration so that the period is constituted by 96 consecutive portions; wherein a day is 24 hours and is the prediction horizon of the optimization algorithm (16)) “and a second control algorithm that accepts the sequence of heat load set points....as inputs and generates the sequence of boiler set points over a second prediction horizon as an output based on a determined efficiency for a respective heat load set point of the sequence of heat load set points, each boiler set point of the sequence of boiler set points representing a target parameter of the boiler at a time associated with the respective boiler set point, wherein the second prediction horizon is shorter than the first prediction horizon...” (Fig. 1 shows Short Term Control block (17) with ‘heating profile’ as an input and boiler on/off decisions as an output; [0015] The first parameter value may to an advantage comprise the product of the energy to be supplied to the system and an energy cost multiplier [0016] This multiplier may vary over the course of the control period to take into account variations in the actual cost of consuming energy, as happens in the case of a smart grid electrical energy supply system, where the cost per unit of energy (usually electrical energy) supplied will vary or in the efficiency of the system, for example in the case of a heat pump, the efficiency of which will vary greatly with the temperature difference between the heat source and the heat sink of the pump; [0031] (b) for each portion, using said relationship to calculate the amount of energy to be supplied in order for a first parameter value representative of the cost of supplying that energy and a second parameter value representative of a predetermined tolerance of variations of the predicted temperatures from the set point schedule to satisfy a predetermined criterion; [0055] The optimisation calculations that relate the energy to be supplied to the boiler to the resultant temperature profile of the room and, using inputs from the interface 12 calculate a suitable energy input schedule, and the resultant predicted temperature profile for the room, are described below. In this particular instance, the output from the optimisation function is in the form of the calculated temperature profile which the short term control function uses to determine when to activate and deactivate the boiler 4 over the control period; wherein the control function for when to activate or deactivate the boiler is considered a target parameter; [0053] The controller 10 has an output 18 over which it supplies control signals for switching the boiler 4 on and off; wherein the output 18 comes from short term control block 17; [0242] 4. Otherwise, look ahead a period of time (e.g. 30 minutes) and consider the following possibilities (within the constraints in 1.): [0243] (a) not changing the boiler state at all [0244] (b) changing the boiler state at a number of time delays after the present time [0245] (c) changing the boiler state immediately, and changing it back after a number of time delays after the present time; wherein 30 minutes is the short term control prediction horizon) “and control, based on the MPC model including the sequence of heat load set points and the sequence of boiler set points, the boiler to heat the structure” (Fig. 1 shows control decision being sent to boiler; [0026] the temperature management system is controlled to have the calculated amount of energy supplied to it may depend on the nature of the temperature management system itself. For example, where such a system comprises a boiler, the only type of allowable control of the boiler's operation may be switching the boiler (or its burner) on or off.  However, in this case the controller may control the boiler by means of a suitable algorithm that simply turns the boiler on for a sufficient proportion of the portion for the calculated amount of energy for that portion to be supplied to, and hence consumed by, the boiler. For example the control system may supply the boiler with a control signal in the form of a series of pulses, each of which defines a period when the boiler is on. This signal can be pulse code modulated to provide short term control for the amount of energy delivered).
Carter fails to teach “...and a return water temperature...the determined efficiency corresponding to a fuel cost for the respective heat load set point of the sequence of heat load set points determined as a function of the respective heat load set point and the return water temperature”.
Hamouz teaches ““...and a return water temperature...the determined efficiency corresponding to a fuel cost for the respective heat load set point of the sequence of heat load set points determined as a function of the respective heat load set point and the return water temperature” (Fig. 5 and 6 and [0015] The boiler may be a combination boiler, the system comprising at least one temperature sensor on a water inflow pipe and/or hot water outflow pipe of the boiler; wherein temperature sensor on an inflow pipe is considered return water temperature; [0027] there is provided a method of estimating fuel consumption in a building, the method comprising performing said estimation on the basis of at least one ON time of a control signal to a boiler, the control signal to switch the boiler on and off; [0059] FIG. 6 shows a flowchart of the steps in applying the boiler operation model of FIG. 4 or 5 to predict energy consumption from gas usage; [0094] The model consists of a learned mapping between the heating pulse duration [min] of the boiler and the corresponding energy consumption [kWh] of the pulse. The parameters of the model were obtained by analysing boiler firings of a domestic boiler. An extract of data collected for a particular boiler make/model are shown in Table 1. The data was collected by measuring boiler firing durations and energy consumer during two months of the heating season 2012-2013 (i.e. during months when central heating is required to heat the home). The model (which is described in more detail below) is based on a learned mapping based on the actual gas kWh consumption used for heating pulses of varying duration. The model was then used to estimate the gas consumption for the remainder of the heating season; [0103] The "boiler operation model" illustrated in FIG. 5 is developed using either the DHW inflow pipe temperature (S500) or the DHW outflow pipe temperature (i.e. water that has been heated, S502), or both the DHW inflow and outflow temperatures (S504); [0105] Thus, the result is a total estimated gas consumption based on boiler firing durations (S608). The estimate can be used to calculate the cost for the gas consumption by applying standard pricing models (e.g. x pence per kWh for the first A kwH, and y pence per kWh for any usage above A); [0107] FIG. 8 shows how the "boiler operation model" may be used in combination with data obtained from a smart gas meter to estimate the efficiency of a boiler. Steps S800 to S806 are substantially the same as steps S600 to S606 in FIG. 6 described above. In parallel to these steps, gas meter readings are obtained from a standard domestic gas meter or a smart gas meter covering the same period as that for step S802. Both the meter readings and the estimated gas consumption are fed into the system at step S810 in order to allow a comparison between the two values to be made).
Hamouz teaches that estimating the cost of fuel is determining using an estimated/predicted amount of fuel consumed, wherein the estimated/predicted amount of fuel consumed is determined via the use of a boiler model that is learned using an inflow temperature sensor and an amount of energy consumed to heat the structure (heat load), the model then being used to estimate how much energy/heat load will be required (set point) and the corresponding fuel consumption and cost of that fuel consumption.  Hamouz can also determine how efficient the system is by comparing the estimated fuel consumption to an actual fuel consumption to see when the boiler system is not acting as expected because of a loss of efficiency.  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the MPC system for controlling a boiler that accepts outside temperature forecasts and which utilizes two algorithms for determining a sequence of heat load set points and a sequence of boiler set points with different time horizons as taught by Carter, wherein the first algorithm correlates a heat transfer (i.e. efficiency) to the heat loads, with the use of return water temperature information correlated to a fuel cost so that efficiency information can be inferred between the return water temperature and the amount of fuel consumed to reach the heat load in a heat load set point (energy consumed) because both Carter and Hamouz are in the related field of controlling a boiler using a model.  In addition, the combination is made more obvious by the suggestion of Carter that “[0032] The invention can more generally be seen as enabling the formulation of a control strategy for a system, which strategy balances one parameter value (for example a value related to the cost of operating the system) against another parameter value that has an antagonistic relationship to the first value (for example a cost attributable to the non-compliance of the system with a predetermined schedule)” thus by knowing how much fuel and its associated cost will be used through the estimation system of Hamouz, it would further the goals of Carter.  By introducing the ability of Hamouz to predict the fuel cost for a boiler using return water temperature and heat load set points (predicted heating energy), an improvement would be realized in that a user of such a system would be able to better manage their budget by knowing how much fuel will be consumed in the future and how much it will cost, while also furthering the goals of Carter to balance cost with comfort.  Furthermore, by incorporating the features of Hamouz, Carter would expect to gain the benefits noted by Hamouz in [0002]-[0004].  By combining these elements, it can be considered taking the known method of estimating a fuel cost using a return water temperature sensor and a series of heat load set points for a boiler using a model of the boiler as taught by Hamouz and applying the use of these modeled variables to a model of a boiler that takes in heat load set points (heat demands) to determine boiler set points, to achieve the predictable result of a boiler model that incorporates return water temperature to determine the fuel cost and a related efficiency to different heat loads so that correlations between determined heat demands and return water temperatures are reflected in heat load set points so that boiler set points can be determined from the heat load set points.

In regards to Claim 20, Carter and Hamouz teach the device for forming a sequence of boiler set points using model predictive control as incorporated by claim 16 above.  Carter further teaches “The device of claim 16, wherein the processor is configured to control the boiler to heat the structure by at least controlling the boiler to be on or off using the MPC model to evaluate an optimal control sequence” ([0027] the controller may be operable, during each portion, to use the predicted temperature profile associated with the calculated energy inputs as a target for the boiler and to compare this profile with further predicted temperatures for a part of the control period for different periods of activation or deactivation of the boiler's burner, an on-off control sequence being selected from a number of possible sequences to provide a profile of said further predicted temperatures that most closely matches the temperature profile; [0055] The optimisation calculations that relate the energy to be supplied to the boiler to the resultant temperature profile of the room and, using inputs from the interface 12 calculate a suitable energy input schedule, and the resultant predicted temperature profile for the room, are described below. In this particular instance, the output from the optimisation function is in the form of the calculated temperature profile which the short term control function uses to determine when to activate and deactivate the boiler 4 over the control period) “and wherein the optimal control sequence is selected by evaluating multiple on/off scenarios” ([0027] the controller may be operable, during each portion, to use the predicted temperature profile associated with the calculated energy inputs as a target for the boiler and to compare this profile with further predicted temperatures for a part of the control period for different periods of activation or deactivation of the boiler's burner, an on-off control sequence being selected from a number of possible sequences to provide a profile of said further predicted temperatures that most closely matches the temperature profile; [0197] FIG. 13 below shows a decision to fire the boiler at the start of a "optimum start" period. The thick line 48 shows the target temperature profile produced by the optimisation calculations for the next half hour. The dashed lines 50 each show the predicted room temperature for a respective set of different control possibilities (firing now, firing later, together with turning off again at later times). The solid line 52 shows the closest fit to the temperature profile, and so this one is chosen. Since this prediction involved the boiler firing immediately, the boiler is turned on at this point).

In regards to Claim 22, Carter and Hamouz teach the method of forming a sequence of boiler set points using model predictive control as incorporated by claim 1 above.  Carter further teaches “The method of claim 1, wherein the second control algorithm generates the sequence of boiler set points based on a load delivery cost function that accepts the sequence of heat load set points as an input” ([0071] In order to optimise heating control, a cost functional is required that reflects what we are trying to achieve. We wish to minimise energy consumption and discomfort; we assume that discomfort can be quantified by how much the temperature is below the user's setpoint... Q.sub.k.sup.E is the energy cost multiplier, i.e. the cost per unit energy; [0170] The FIG. 4 shows the energy cost (solid line 28) and discomfort cost (dashed line 30) of this proposed solution as a function of time. [0171] These incorporate both the multipliers Q and the cost functions of energy and temperature difference).

Claims 2-4, 11-12, 17-18, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Carter and Hamouz as applied to claims 1, 10 and 16 above, and further in view of Motodani et al. (US 20190017721, hereinafter Motodani).

In regards to Claim 2, Carter and Hamouz teach the method of forming a sequence of boiler set points using model predictive control as incorporated by claim 1 above.  Carter further teaches “The method of claim 1, wherein the MPC model comprises unknown parameters of a dynamic heat loss model” ([0021] Preferably, said relationship is based on a heat transfer model that takes into account at least one of: [0022] (a) the heat capacity and thermal transfer properties of the temperature management system; [0023] (b) the heat capacity and thermal transfer properties of the thermal mass of the room; and [0024] (c) the thermal transfer properties between the room and the external environment; [0053] The learning block 14 also includes the function of inferring the heat transfer characteristics between the room(s) and the outside world; wherein the model of heat transfer characteristics between the room(s) and the outside world is a dynamic heat loss model) 
Carter and Hamouz fails to teach “wherein the unknown parameters are constrained within a predetermined expected range of the elements of the dynamic heat loss model”
Motodani teaches “wherein the unknown parameters are constrained within a predetermined expected range of the elements of the dynamic heat loss model” ([0080] The storage unit 31 also stores a candidate-model selection criterion 311, a set of building models 312, which includes a set of thermal characteristic models 312a and a set of humidity characteristic models 312b; [0095] FIGS. 5A to 5G are each an illustration, as represented in the form of a thermal network, of a thermal characteristic model included in the set of thermal characteristic models for the air-conditioning control evaluation apparatus according to Embodiment 1 of the present invention. FIGS. 5A to 5G each illustrate an exemplary thermal network model used to express the relationship between the above-mentioned factors influencing thermal load; [0097] R.sub.W denotes outdoor-side heat transfer coefficient [kW/K], R.sub.Z denotes indoor-side heat transfer coefficient [kW/K], R.sub.OZ denotes interior-wall thermal conductivity [kW/K], and R.sub.WIN denotes window heat transfer coefficient [kW/K]. [0098] C.sub.W denotes exterior-wall thermal capacity [kJ/K], and C.sub.Z denotes indoor thermal capacity [kJ/K]; [0122] The parameter estimation unit 323 includes an upper and lower parameter limit setting unit 323a and a parameter evaluation unit 323b; [0135] The upper and lower parameter limit setting unit 323a sets the initial value for each parameter, and the upper limit and lower limit for the parameter. These values are used in calculating an estimate for each parameter by using the least-squares method or other techniques (such as the maximum likelihood method and sampling); [0141] The upper and lower parameter limit setting unit 323a determines the initial value of each parameter calculated as described above as a provisional estimate, and determines the upper and lower limits for each parameter; wherein the upper and lower parameter limit setting unit sets constraints (limits) to the parameters determined, including thermal properties of walls and windows).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the MPC modeling system that utilizes a heat loss model to estimate heating parameters of a building or room, including the resistance and thermal capacitance of a room as taught by Carter and Hamouz, with the system that estimates parameters of a heat loss model of a room including resistance and thermal capacitance which are limited by an upper and lower limit as taught by Motodani by replacing the heat loss modeling system of Carter with the heat loss modeling system of Motodani because Motodani teaches a much more thorough and accurate way of describing the thermal properties of a building/room model, including the heat loss of that building/room to the outside environment.  Motodani takes into account individual components of the room being heated, such as the wall and ceiling surface area, while Carter uses a mere lumped model that incorporates all features of a room into a single parameter, thus one would expect the modeling utilized by Motodani to be more accurate as it is utilizing a richer model to estimate heat losses.  Furthermore, by constraining the parameters of the heat loss model, one would expect to have the added benefit of not solving a “runaway model” that over or under estimates a given parameter such as wall resistance or capacitance, thus throwing off the modeled thermal properties of the heated room/building.  By combining these elements, one would expect to take the known heat loss model taught by Carter, and replace it with the heat loss model that is constrained on its unknown parameters in a known way to achieve predictable results.  

In regards to Claim 3, Carter, Hamouz and Motodani teaches a method for heating a structure using a boiler as incorporated by claim 2 above.  Motodani further teaches “The method of claim 2 wherein the elements comprise wall thermal resistivity and windows thermal resistivity” ([0097] In Eqs. (1) and (2), Q.sub.S denotes solar radiation rate [kW/m.sup.2], Q.sub.OCC denotes rate of heat generation by human body [kW], Q.sub.EQP denotes rate of heat generation by OA equipment and lighting equipment [kW], and Q.sub.HVAC denotes rate of heat removal (supply) by the air-conditioning unit 21 [kW]. Further, T.sub.O denotes outside air temperature [K], T.sub.W denotes exterior wall temperature [K], T.sub.Z denotes indoor temperature [K], and T.sub.OZ denotes adjacent-room temperature [K]. R.sub.W denotes outdoor-side heat transfer coefficient [kW/K], R.sub.Z denotes indoor-side heat transfer coefficient [kW/K], R.sub.OZ denotes interior-wall thermal conductivity [kW/K], and R.sub.WIN denotes window heat transfer coefficient [kW/K]; wherein wall conductivity and window transfer coefficient are a form of wall thermal resistivity and window thermal resistivity).

In regards to Claim 4, Carter, Hamouz and Motodani teaches a method for heating a structure using a boiler as incorporated by claim 2 above.  Motodani further teaches “The method of claim 3 wherein the elements comprise wall thermal capacity” ([0098] C.sub.W denotes exterior-wall thermal capacity [kJ/K], and C.sub.Z denotes indoor thermal capacity [kJ/K].).


In regards to Claim 11, Carter and Hamouz teach the computer-readable medium of forming a sequence of boiler set points using model predictive control as incorporated by claim 10 above.  Carter further teaches “The computer-readable media of claim 10, wherein the MPC model comprises unknown parameters of a dynamic heat loss model” ([0021] Preferably, said relationship is based on a heat transfer model that takes into account at least one of: [0022] (a) the heat capacity and thermal transfer properties of the temperature management system; [0023] (b) the heat capacity and thermal transfer properties of the thermal mass of the room; and [0024] (c) the thermal transfer properties between the room and the external environment; [0053] The learning block 14 also includes the function of inferring the heat transfer characteristics between the room(s) and the outside world; wherein the model of heat transfer characteristics between the room(s) and the outside world is a dynamic heat loss model) 
Carter and Hamouz fails to teach “wherein the unknown parameters are constrained within a predetermined expected range of the elements of the dynamic heat loss model”
Motodani teaches “wherein the unknown parameters are constrained within a predetermined expected range of the elements of the dynamic heat loss model” ([0080] The storage unit 31 also stores a candidate-model selection criterion 311, a set of building models 312, which includes a set of thermal characteristic models 312a and a set of humidity characteristic models 312b; [0095] FIGS. 5A to 5G are each an illustration, as represented in the form of a thermal network, of a thermal characteristic model included in the set of thermal characteristic models for the air-conditioning control evaluation apparatus according to Embodiment 1 of the present invention. FIGS. 5A to 5G each illustrate an exemplary thermal network model used to express the relationship between the above-mentioned factors influencing thermal load; [0097] R.sub.W denotes outdoor-side heat transfer coefficient [kW/K], R.sub.Z denotes indoor-side heat transfer coefficient [kW/K], R.sub.OZ denotes interior-wall thermal conductivity [kW/K], and R.sub.WIN denotes window heat transfer coefficient [kW/K]. [0098] C.sub.W denotes exterior-wall thermal capacity [kJ/K], and C.sub.Z denotes indoor thermal capacity [kJ/K]; [0122] The parameter estimation unit 323 includes an upper and lower parameter limit setting unit 323a and a parameter evaluation unit 323b; [0135] The upper and lower parameter limit setting unit 323a sets the initial value for each parameter, and the upper limit and lower limit for the parameter. These values are used in calculating an estimate for each parameter by using the least-squares method or other techniques (such as the maximum likelihood method and sampling); [0141] The upper and lower parameter limit setting unit 323a determines the initial value of each parameter calculated as described above as a provisional estimate, and determines the upper and lower limits for each parameter; wherein the upper and lower parameter limit setting unit sets constraints (limits) to the parameters determined, including thermal properties of walls and windows).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the MPC modeling system that utilizes a heat loss model to estimate heating parameters of a building or room, including the resistance and thermal capacitance of a room as taught by Carter and Hamouz, with the system that estimates parameters of a heat loss model of a room including resistance and thermal capacitance which are limited by an upper and lower limit as taught by Motodani by replacing the heat loss modeling system of Carter with the heat loss modeling system of Motodani because Motodani teaches a much more thorough and accurate way of describing the thermal properties of a building/room model, including the heat loss of that building/room to the outside environment.  Motodani takes into account individual components of the room being heated, such as the wall and ceiling surface area, while Carter uses a mere lumped model that incorporates all features of a room into a single parameter, thus one would expect the modeling utilized by Motodani to be more accurate as it is utilizing a richer model to estimate heat losses.  Furthermore, by constraining the parameters of the heat loss model, one would expect to have the added benefit of not solving a “runaway model” that over or under estimates a given parameter such as wall resistance or capacitance, thus throwing off the modeled thermal properties of the heated room/building.  By combining these elements, one would expect to take the known heat loss model taught by Carter, and replace it with the heat loss model that is constrained on its unknown parameters in a known way to achieve predictable results.  

In regards to Claim 12, Carter, Hamouz and Motodani teaches a method for heating a structure using a boiler as incorporated by claim 11 above.  Motodani further teaches “The computer-readable medium of claim 10, wherein the elements comprise at least one of wall thermal resistivity, windows thermal resistivity, or wall thermal capacity” ([0097] In Eqs. (1) and (2), Q.sub.S denotes solar radiation rate [kW/m.sup.2], Q.sub.OCC denotes rate of heat generation by human body [kW], Q.sub.EQP denotes rate of heat generation by OA equipment and lighting equipment [kW], and Q.sub.HVAC denotes rate of heat removal (supply) by the air-conditioning unit 21 [kW]. Further, T.sub.O denotes outside air temperature [K], T.sub.W denotes exterior wall temperature [K], T.sub.Z denotes indoor temperature [K], and T.sub.OZ denotes adjacent-room temperature [K]. R.sub.W denotes outdoor-side heat transfer coefficient [kW/K], R.sub.Z denotes indoor-side heat transfer coefficient [kW/K], R.sub.OZ denotes interior-wall thermal conductivity [kW/K], and R.sub.WIN denotes window heat transfer coefficient [kW/K]; wherein wall conductivity and window transfer coefficient are a form of wall thermal resistivity and window thermal resistivity; [0098] C.sub.W denotes exterior-wall thermal capacity [kJ/K], and C.sub.Z denotes indoor thermal capacity [kJ/K].).

In regards to Claim 17, Carter and Hamouz teach device for forming a sequence of boiler set points using model predictive control as incorporated by claim 16 above.  Carter further teaches “The device of claim 16, wherein the MPC model comprises unknown parameters of a dynamic heat loss model” ([0021] Preferably, said relationship is based on a heat transfer model that takes into account at least one of: [0022] (a) the heat capacity and thermal transfer properties of the temperature management system; [0023] (b) the heat capacity and thermal transfer properties of the thermal mass of the room; and [0024] (c) the thermal transfer properties between the room and the external environment; [0053] The learning block 14 also includes the function of inferring the heat transfer characteristics between the room(s) and the outside world; wherein the model of heat transfer characteristics between the room(s) and the outside world is a dynamic heat loss model) 
Carter and Hamouz fails to teach “wherein the unknown parameters are constrained within a predetermined expected range of the elements of the dynamic heat loss model”
Motodani teaches “wherein the unknown parameters are constrained within a predetermined expected range of the elements of the dynamic heat loss model” ([0080] The storage unit 31 also stores a candidate-model selection criterion 311, a set of building models 312, which includes a set of thermal characteristic models 312a and a set of humidity characteristic models 312b; [0095] FIGS. 5A to 5G are each an illustration, as represented in the form of a thermal network, of a thermal characteristic model included in the set of thermal characteristic models for the air-conditioning control evaluation apparatus according to Embodiment 1 of the present invention. FIGS. 5A to 5G each illustrate an exemplary thermal network model used to express the relationship between the above-mentioned factors influencing thermal load; [0097] R.sub.W denotes outdoor-side heat transfer coefficient [kW/K], R.sub.Z denotes indoor-side heat transfer coefficient [kW/K], R.sub.OZ denotes interior-wall thermal conductivity [kW/K], and R.sub.WIN denotes window heat transfer coefficient [kW/K]. [0098] C.sub.W denotes exterior-wall thermal capacity [kJ/K], and C.sub.Z denotes indoor thermal capacity [kJ/K]; [0122] The parameter estimation unit 323 includes an upper and lower parameter limit setting unit 323a and a parameter evaluation unit 323b; [0135] The upper and lower parameter limit setting unit 323a sets the initial value for each parameter, and the upper limit and lower limit for the parameter. These values are used in calculating an estimate for each parameter by using the least-squares method or other techniques (such as the maximum likelihood method and sampling); [0141] The upper and lower parameter limit setting unit 323a determines the initial value of each parameter calculated as described above as a provisional estimate, and determines the upper and lower limits for each parameter; wherein the upper and lower parameter limit setting unit sets constraints (limits) to the parameters determined, including thermal properties of walls and windows).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the MPC modeling system that utilizes a heat loss model to estimate heating parameters of a building or room, including the resistance and thermal capacitance of a room as taught by Carter and Hamouz, with the system that estimates parameters of a heat loss model of a room including resistance and thermal capacitance which are limited by an upper and lower limit as taught by Motodani by replacing the heat loss modeling system of Carter with the heat loss modeling system of Motodani because Motodani teaches a much more thorough and accurate way of describing the thermal properties of a building/room model, including the heat loss of that building/room to the outside environment.  Motodani takes into account individual components of the room being heated, such as the wall and ceiling surface area, while Carter uses a mere lumped model that incorporates all features of a room into a single parameter, thus one would expect the modeling utilized by Motodani to be more accurate as it is utilizing a richer model to estimate heat losses.  Furthermore, by constraining the parameters of the heat loss model, one would expect to have the added benefit of not solving a “runaway model” that over or under estimates a given parameter such as wall resistance or capacitance, thus throwing off the modeled thermal properties of the heated room/building.  By combining these elements, one would expect to take the known heat loss model taught by Carter, and replace it with the heat loss model that is constrained on its unknown parameters in a known way to achieve predictable results.  

In regards to Claim 18, Carter, Hamouz and Motodani teaches a method for heating a structure using a boiler as incorporated by claim 17 above.  Motodani further teaches “The device of claim 17, wherein the elements comprise at least one of wall thermal resistivity, windows thermal resistivity, and or thermal capacity” ([0097] In Eqs. (1) and (2), Q.sub.S denotes solar radiation rate [kW/m.sup.2], Q.sub.OCC denotes rate of heat generation by human body [kW], Q.sub.EQP denotes rate of heat generation by OA equipment and lighting equipment [kW], and Q.sub.HVAC denotes rate of heat removal (supply) by the air-conditioning unit 21 [kW]. Further, T.sub.O denotes outside air temperature [K], T.sub.W denotes exterior wall temperature [K], T.sub.Z denotes indoor temperature [K], and T.sub.OZ denotes adjacent-room temperature [K]. R.sub.W denotes outdoor-side heat transfer coefficient [kW/K], R.sub.Z denotes indoor-side heat transfer coefficient [kW/K], R.sub.OZ denotes interior-wall thermal conductivity [kW/K], and R.sub.WIN denotes window heat transfer coefficient [kW/K]; wherein wall conductivity and window transfer coefficient are a form of wall thermal resistivity and window thermal resistivity; [0098] C.sub.W denotes exterior-wall thermal capacity [kJ/K], and C.sub.Z denotes indoor thermal capacity [kJ/K].).

In regards to Claim 21, Carter and Hamouz teach the method of forming a sequence of boiler set points using model predictive control as incorporated by claim 1 above.  Carter further teaches “The method of claim 1, wherein the first control algorithm determines a set of predictive operative temperatures based on a set of air temperature within the structure and a set of wall temperatures within the structure” ([0053] The functional control blocks 14-17 perform various data processing steps based on a thermal model of the house 1 as shown in FIG. 2. This model is used to relate the external temperature, T.sub.E, as forecast in the information obtained over the network 19 and the energy to be supplied by the boiler 4 to the resultant room temperature T.sub.R in the house 1. The function represented by the block 14 is the learning of the thermal properties of the house. One such property is the heat capacity of the room, i.e. the amount of heat energy required to raise the air temperature in the room by 1.degree. C. The temperature in the room will also be influenced by the thermal mass within the room. Typically, the thermal mass will be primarily constituted by solid objects and/or surfaces within the room itself which are disconnected from heat delivery system 6, but with which the room can exchange heat; [0054] The thermal state will be constituted by the air temperature of the room(s), T.sub.R, the temperature of the heat delivery system 6, T.sub.H, and the thermal mass temperature, T.sub.M. T.sub.R can be measured using the temperature sensor 8) “and generates the sequence of heat load set points based on a set of predicted operative temperatures, a set of predicted water temperatures, and a set of slack variables, wherein each heat load set point of the set of heat load set points corresponds to a respective predicted operative temperature of the set of predicted operative temperatures” ([0052] The memory also stores data relating the energy supplied to/consumed by the boiler 4 in each portion of the control period to the temperature, predicted by the controller, during that portion and subsequent portions of the control period; [0053] The functional control blocks 14-17 perform various data processing steps based on a thermal model of the house 1 as shown in FIG. 2. This model is used to relate the external temperature, T.sub.E, as forecast in the information obtained over the network 19 and the energy to be supplied by the boiler 4 to the resultant room temperature T.sub.R in the house 1; 0104] Calculate the resulting water temperature) “wherein each heat load set point of the set of heat load set points corresponds to a respective predicted water temperature of the set of predicted water temperatures” ([0104] Calculate the resulting water temperature, and reduce the relevant entries E.sub.j so that they are (a) below or equal to the maximum boiler output power and (b) so that the water temperature doesn't exceed maximum; recalculate temperature profiles) “and wherein each heat load set point of the set of heat load set points corresponds to a respective slack variable of the set of slack variables” ([0071]  In order to optimise heating control, a cost functional is required that reflects what we are trying to achieve. We wish to minimise energy consumption and discomfort... In the simplest case f(x)=0 (x<0): f(x)=x (x>0), giving a linear penalty for temperatures below set point and no discomfort cost for temperatures above set point; [0073] It would also be possible to include a penalty for being too much above a set point--for example some people like it to be cool at night--or an additional penalty for being too much below set point (e.g. "minimise my energy consumption but never let it be more that 2 degrees below set point"). The system design is scalable to including these new parameters; wherein the penalty is considered the slack variable).
The combination of Carter and Hamouz fail to teach “determines a set of predictive operative temperatures based on...a set of wall temperatures within the structure”.
Motodani teaches “determines a set of predictive operative temperatures based on...a set of wall temperatures within the structure” ([0019] The provided apparatus, system, method, and program make it possible to automatically select, from among a plurality of building models, a building model that minimizes the number of parameters necessary for estimating variation of power consumption of an air-conditioning related device and changes in indoor comfort, and best represents the thermal characteristics of a building where the air-conditioning related device is disposed or both the thermal and humidity characteristics of the building, thus enabling evaluation of energy saving and indoor comfort for an air-conditioning control to be evaluated; [0092] Examples of energy-saving evaluation values include the difference in the power consumption of the air-conditioning unit 21 between when a given evaluated air-conditioning control is executed and when another air-conditioning control is executed... Examples of comfort evaluation values include a predicted mean vote (PMVs) as an indicator of comfort for each of a case where a given evaluated air-conditioning control is executed and a case where another air-conditioning control is executed, the variations of indoor temperature and indoor humidity between before and after the execution of the control, and time-series data on indoor temperature and indoor humidity [0097] Further, T.sub.O denotes outside air temperature [K], T.sub.W denotes exterior wall temperature [K], T.sub.Z denotes indoor temperature [K], and T.sub.OZ denotes adjacent-room temperature [K]. R.sub.W denotes outdoor-side heat transfer coefficient [kW/K], R.sub.Z denotes indoor-side heat transfer coefficient [kW/K], R.sub.OZ denotes interior-wall thermal conductivity [kW/K], and R.sub.WIN denotes window heat transfer coefficient [kW/K]. [0098] C.sub.W denotes exterior-wall thermal capacity [kJ/K], and C.sub.Z denotes indoor thermal capacity [kJ/K]; [0105] a thermal network model may be constructed in such a way that enables calculation of the surface temperature of the wall).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the MPC modeling system that utilizes a heat loss model to estimate heating parameters of a building or room, including the resistance and thermal capacitance of a room as taught by Carter and Hamouz, with the system that estimates parameters of a heat loss model of a room utilizing wall temperature values as taught by Motodani by replacing the heat loss modeling system of Carter with the heat loss modeling system of Motodani because Motodani teaches a much more thorough and accurate way of describing the thermal properties of a building/room model, including the heat loss of that building/room to the outside environment through the modeling of the walls thermal behavior and the correlation to indoor and outdoor air temperatures.  Motodani takes into account individual components of the room being heated, such as the wall and ceiling surface area, while Carter uses a mere lumped model that incorporates all features of a room into a single parameter, thus one would expect the modeling utilized by Motodani to be more accurate as it is utilizing a richer model to estimate heat losses.  Furthermore, by constraining the parameters of the heat loss model, one would expect to have the added benefit of not solving a “runaway model” that over or under estimates a given parameter such as wall resistance or capacitance, thus throwing off the modeled thermal properties of the heated room/building.  In addition, by utilizing the heating models of Motodani in place of those utilized by Carter, one of ordinary skill would expect to gain the benefit stated by Motodani of “[0019] The provided apparatus, system, method, and program make it possible to automatically select, from among a plurality of building models, a building model that minimizes the number of parameters necessary for estimating variation of power consumption of an air-conditioning related device and changes in indoor comfort, and best represents the thermal characteristics of a building where the air-conditioning related device is disposed or both the thermal and humidity characteristics of the building, thus enabling evaluation of energy saving and indoor comfort for an air-conditioning control to be evaluated.  It can also be considered that Carter and Motodani are in related fields, as both relate to the operation of HVAC equipment in order to optimize a cost and comfort of the HVAC systems through modeling/predictive analysis of the thermal properties of a building.  By combining these elements, one would expect to take the known heat loss model taught by Carter, and replace it with the heat loss model that incorporates the use of wall temperature values when evaluating the heat loss model of a given structure for determining model predictive control.

In regards to Claim 23, Carter and Hamouz teaches the method of heating a structure using a boiler as incorporated by claim 1 above.
Carter further teaches “The method of claim 1, wherein the first control algorithm accepts the outside temperature forecast as the input” (Fig. 1 shows optimization block 16 accepting external temperature forecast from block 19; [0053] The functional control blocks 14-17 perform various data processing steps based on a thermal model of the house 1 as shown in FIG. 2. This model is used to relate the external temperature, T.sub.E, as forecast in the information obtained over the network 19 and the energy to be supplied by the boiler 4 to the resultant room temperature T.sub.R in the house 1)
Carter and Hamouz fails to teach “and also accepts an estimated heat accumulation in walls of the structures as a further input”.  It should be noted that while not explicitly teaches heat accumulation in walls, Carter does teach ([0021] Preferably, said relationship is based on a heat transfer model that takes into account at least one of: [0022] (a) the heat capacity and thermal transfer properties of the temperature management system; [0023] (b) the heat capacity and thermal transfer properties of the thermal mass of the room; and [0024] (c) the thermal transfer properties between the room and the external environment; [0053] The function represented by the block 14 is the learning of the thermal properties of the house. One such property is the heat capacity of the room, i.e. the amount of heat energy required to raise the air temperature in the room by 1.degree. C. The temperature in the room will also be influenced by the thermal mass within the room. Typically, the thermal mass will be primarily constituted by solid objects and/or surfaces within the room itself which are disconnected from heat delivery system 6, but with which the room can exchange heat; wherein thermal mass/thermal capacity is well known to be a measure of how much heat has accumulated in an object).
Motodani teaches “and also accepts an estimated heat accumulation in walls of the structures as a further input” ([0098] C.sub.W denotes exterior-wall thermal capacity [kJ/K], and C.sub.Z denotes indoor thermal capacity [kJ/K]; [0095] FIG. 5A represents a one-dimensional model that serves as the basis for the models of FIGS. 5B to 5G. FIG. 5A represents a thermal characteristic model in which indoor temperature and outside air temperature are connected by a single thermal resistance, and the thermal capacity of a room is considered. This thermal characteristic model represents the simplest thermal characteristic model indicating that variation of outside air temperature contributes to variation of indoor temperature with no time delay with a certain degree of influence. For buildings with low heat storage performance, it is sometimes possible to represent the thermal characteristics of such a building by the thermal characteristic model of FIG. 5A; [0096] This model makes it possible to consider, for a building with high heat insulation performance and heat storage performance, a thermal load with a time delay due to the heat of transmission and a thermal load with no time delay due to, for example, ventilation.). 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the model based MPC control system that utilizes outdoor temperature and a thermal model of a room to determine control sequences for a boiler, the thermal model taking into consideration the thermal mass and thus the heat stored in the room as taught by Carter and Hamouz, with the use of a thermal model that includes the heat capacitance of the walls in the room so that the amount of stored heat in the walls is known as taught by Motodani, because the model of Motodani can be considered a more accurate model that takes consideration of more detailed variables such as the individual walls and windows capacitance and ability to store heat energy, and thus would offer improvements to the system of Carter by modeling more accurately the characteristics of the room being heated.  By combining these elements, it can be considered taking the known thermal model of a room that considers thermal mass/capacitance as taught by Carter, and replace it with the use of a thermal model that considers thermal capacitance of walls to achieve predictable results.  In anticipation of the applicant’s arguments, the examiner has provided extrinsic evidence in the form of the Wikipedia article for thermal mass/capacitance dated 03/02/2017 which teaches that by knowing the thermal capacitance and the temperature change of an element, as Carter and Motodani have taught, the energy stored in that element is also known through the equation Q=CΔT.

In regards to Claim 24, Carter and Hamouz teaches the method of heating a structure using a boiler as incorporated by claim 10 above.
Carter further teaches “The computer-readable medium of claim 10, wherein the first control algorithm accepts the outside temperature forecast as the input” (Fig. 1 shows optimization block 16 accepting external temperature forecast from block 19; [0053] The functional control blocks 14-17 perform various data processing steps based on a thermal model of the house 1 as shown in FIG. 2. This model is used to relate the external temperature, T.sub.E, as forecast in the information obtained over the network 19 and the energy to be supplied by the boiler 4 to the resultant room temperature T.sub.R in the house 1)
Carter and Hamouz fails to teach “and also accepts an estimated heat accumulation in walls of the structures as a further input”.  It should be noted that while not explicitly teaches heat accumulation in walls, Carter does teach ([0021] Preferably, said relationship is based on a heat transfer model that takes into account at least one of: [0022] (a) the heat capacity and thermal transfer properties of the temperature management system; [0023] (b) the heat capacity and thermal transfer properties of the thermal mass of the room; and [0024] (c) the thermal transfer properties between the room and the external environment; [0053] The function represented by the block 14 is the learning of the thermal properties of the house. One such property is the heat capacity of the room, i.e. the amount of heat energy required to raise the air temperature in the room by 1.degree. C. The temperature in the room will also be influenced by the thermal mass within the room. Typically, the thermal mass will be primarily constituted by solid objects and/or surfaces within the room itself which are disconnected from heat delivery system 6, but with which the room can exchange heat; wherein thermal mass/thermal capacity is well known to be a measure of how much heat has accumulated in an object).
Motodani teaches “and also accepts an estimated heat accumulation in walls of the structures as a further input” ([0098] C.sub.W denotes exterior-wall thermal capacity [kJ/K], and C.sub.Z denotes indoor thermal capacity [kJ/K]; [0095] FIG. 5A represents a one-dimensional model that serves as the basis for the models of FIGS. 5B to 5G. FIG. 5A represents a thermal characteristic model in which indoor temperature and outside air temperature are connected by a single thermal resistance, and the thermal capacity of a room is considered. This thermal characteristic model represents the simplest thermal characteristic model indicating that variation of outside air temperature contributes to variation of indoor temperature with no time delay with a certain degree of influence. For buildings with low heat storage performance, it is sometimes possible to represent the thermal characteristics of such a building by the thermal characteristic model of FIG. 5A; [0096] This model makes it possible to consider, for a building with high heat insulation performance and heat storage performance, a thermal load with a time delay due to the heat of transmission and a thermal load with no time delay due to, for example, ventilation.). 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the model based MPC control system that utilizes outdoor temperature and a thermal model of a room to determine control sequences for a boiler, the thermal model taking into consideration the thermal mass and thus the heat stored in the room as taught by Carter, with the use of a thermal model that includes the heat capacitance of the walls in the room so that the amount of stored heat in the walls is known as taught by Motodani, because the model of Motodani can be considered a more accurate model that takes consideration of more detailed variables such as the individual walls and windows capacitance and ability to store heat energy, and thus would offer improvements to the system of Carter by modeling more accurately the characteristics of the room being heated.  By combining these elements, it can be considered taking the known thermal model of a room that considers thermal mass/capacitance as taught by Carter, and replace it with the use of a thermal model that considers thermal capacitance of walls to achieve predictable results.  In anticipation of the applicant’s arguments, the examiner has provided extrinsic evidence in the form of the Wikipedia article for thermal mass/capacitance dated 03/02/2017 which teaches that by knowing the thermal capacitance and the temperature change of an element, as Carter and Motodani have taught, the energy stored in that element is also known through the equation Q=CΔT.

  Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carter  and Hamouz as applied to claim 1 and further in view of Ahmed et al. (US 20160246269, hereinafter Ahmed).

In regards to Claim 6, Carter and Hamouz teaches the method of heating a structure using a boiler as incorporated by claim 1.
Carter and Hamouz fails to teach “The method of claim 1, further comprising determining unknown parameters of the MPC model via use of cloud computing resources”.
Ahmed teaches “further comprising determining unknown parameters of the MPC model via use of cloud computing resources” ([0006] The cloud server is configured to receive the measurements, to identify an operational parameter for the air-handling unit solving the heuristic model using the measurements, and output the operational parameter).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the model predictive control based boiler heating control system that calculates unknown model parameters of Carter and Hamouz with the computing of the model parameters in the cloud as taught by Ahmed because as stated by Ahmed “[0005] The model is used to optimize operation” and “[0066] In an iterative approach, the energy usage may be minimized using the optimization of the model” thus this would motivate one of ordinary skill to perform the optimization in the cloud because it would lead to reduced energy usage by the boiler system.  Furthermore, it is well-known that modeling is a compute-heavy task, and by offloading this computing to the cloud, this would mean the model parameters can be estimated much more quickly due to the increased computing power of cloud-based systems.  By combining these elements, one of ordinary skill would expect to take the known technique of performing calculations in the cloud to determine unknown parameters taught by Ahmed and apply it to the method of estimation of parameters for heating a structure using a boiler with a model predictive control based system, to achieve the predictable result of estimation of parameters for a model of a structure in a cloud computing environment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                
                                                                                                                                                                             /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116